DETAILED ACTION
	This non-final rejection is responsive to the RCE filed July 27, 2022.  Claims 1 and 10 are currently amended.  Claims 7 and 16 are canceled.  Claims 1-6, 8-15, 17 and 18 are pending in this application. 
The present application is a continuation of US Patent Application 15/087,930, which is now US Patent 10,747,622.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 10 have been amended to recite “…are captured by the backup system and includes first metadata information regarding the first data item…”  However, it is unclear as to what is captured by the backup system.  If, the limitation refers to metadata information, the examiner believes it should recite “is captured.”  Further, because the limitation goes on to recite “includes first metadata information,” the examiner does not believe the capturing limitation refers to metadata information.
Further regarding claims 1 and 10, the terms data item and first data item appear to be interchangeably, but it is unclear as to whether the terms refer to the same item.  Further, there is insufficient antecedent basis for the term “the data item” in lines 4-5 of claim 1 and lines 5-6 of claim 10, and there is insufficient antecedent basis for the term “the first data item” in line 6 of claim 1 and lines 7 of claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 2003/0046313 A1) (‘Leung’) in view of Bagley et al. (US 8,255,366 B1) (‘Bagley’) and further in view of Zhang et al. (US 8,775,377 B1) (‘Zhang’).
US 20030046313 A1
With respect to claims 1 and 10, Leung teaches a server and method of using a server for restoring data items to a data system from a backup system, the method being performed by the server and comprising: 
receiving, over a network, from the backup system, metadata information for each of a plurality of data items, wherein the metadata information provides a summary about the data item relating to a content of the data item (paragraphs 47-48, 53-54), are captured by the backup system and includes first metadata information regarding the first data item (paragraphs 86 and 88); 
receiving, from the client computer, a restoration request indicating to restore a first data item to the data system (paragraph 89); and
in response to the restoration request, obtaining, from the data system, first location information for the first data item (paragraph 89);
determining whether a version of the first data item is to be restored from the backup system onto the data system (paragraph 90); and 
when the version of the first data item is determined to be restored on the data system, sending an instruction to the backup system to effectuate restoration of the version of the first data item on the data system (paragraphs 90-91).

Leung does not explicitly teach in response to the restoration request, obtaining, from the data system, first header information for the first data item, wherein the first header information provides a description about the first data item; comparing first metadata information regarding the first data item to the first header information; or determining whether a version of the first data item needs to be restored from the backup system onto the data system based on a result of the comparison of the first metadata information regarding the first data item to the first header information.
Bagley teaches segment-based efficient file restoration (see abstract), in which he teaches in response to the restoration request (col. 5 lines 54-58), obtaining, from the data system, first header information (i.e. fingerprints) for the first data item, wherein the first header information provides a description about the first data item (col. 6 lines 38-40); 
comparing first metadata information regarding the first data item to the first header information (i.e. comparing fingerprints of current segments with fingerprints of backup segments) (col. 6 lines 50-58); 
determining whether a version of the first data item needs to be restored from the backup system onto the data system based on a result of the comparison of the first metadata information regarding the first data item to the first header information (col. 6 line 50 – col. 7 line 6); and 
when the version of the first data item is determined to be restored on the data system, sending an instruction to the backup system to effectuate restoration of the version of the first data item on the data system (col. 7 lines 1-17).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the steps in response to the restoration request of Leung to incorporate those of Bagley to enable more efficient data restoration the reduces the amount of data being transferred across networks (Bagley, abstract).  A person having ordinary skill in the art would have been motivated to make the modification because both references teach restoring data.

Further regarding claims 1 and 11, although Leung in view of Bagley teaches fingerprints, which may be considered header information or a type of information that may be stored in a header, Leung in view of Bagley does not explicitly teach that the fingerprints are stored in a header; or the first data item being an electronic mail (email) message.
Zhang teaches the fingerprints may be stored in headers (col. 12 lines 33-35 and col. 18 lines 15-17) and that fingerprints may be stored as metadata (col. 12 lines 35-39) and thus proves that the fingerprints in Bagley are header information; and
the first data item being an electronic mail (email) message ((Zhang, col. 4 lines 8-11).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have further modified Leung to store fingerprints in the header as taught by Zhang to enable more efficient backup and restore by enabling change tracking (Zhang, abstract).  A person having ordinary skill in the art would have been motivated to make the modification because it would only entail swapping the location of fingerprints to be stored in header.

With respect to claims 2 and 11, Leung in view of Bagley and Zhang teaches wherein the determination whether to restore the first data item on the data system comprises determining whether the first data item exists on the data system (Bagley, col. 9 lines 17-24).

With respect to claims 3 and 12, Leung in view of Bagley and Zhang teaches wherein, when it is determined that the first data item does not exist on the data system, the first data item is determined to be restored on the data system (Bagley, col. 9 lines 37-40).

With respect to claims 4 and 13, Leung in view of Bagley and Zhang teaches further comprising: when it is determined that the first data item exists on the data system: 
determining whether the restoration request from the first user is a specific request or a batch request (Leung, paragraphs 85-87; Bagley, col. 5 lines 54-63); 
when the restoration request from the user is determined as being the specific request, the first data item is determined to be restored on the data system (Bagley, col. 9 lines 29-33; lines 48-61); and 
when the restoration request from the user is determined as being the batch request, the first item is determined not to be restored on the data system (Bagley, col. 5 lines 33-40; col. 6 lines 61-67).

With respect to claims 5 and 14, Leung in view of Bagley and Zhang teaches wherein when the restoration request from the user is determined as being a specific request and the first data item is determined to be restored on the data system, the restoration of the first data item on the data system is effectuated by duplicating the first item on the data system (Bagley, col. 9 lines 29-33).

With respect to claims 6 and 15, Leung in view of Bagley and Zhang teaches wherein effectuating the restoration of the first data item on the data system includes causing the backup system to transmit a copy of the first data item on the data system (Leung, paragraph 90; Bagley, col. 9 lines 37-40).

With respect to claims 8 and 17, Leung in view of Bagley and Zhang teaches wherein the first data item includes at least one of an electronic mail message, a contact item, a calendar item, and a task item (Zhang, col. 4 lines 8-11).

With respect to claims 9 and 18, Leung in view of Bagley and Zhang teaches wherein the first data item includes a file item (Leung, paragraph 83).

Response to Arguments
Applicant's arguments filed July 27, 2022 have been fully considered but they are not persuasive.  Applicant argues that the prior art fails to teach comparing header information of the first data item with metadata information of the first data item because in the prior art the comparison is of the same type of information (fingerprints) about the first data item.  Applicant further, lists examples of header and metadata information provided in the specification.  However, the claims, as written, do not recite or require the header information and metadata information to be difference types of information.  In fact, the claims only recite that header information describes the data item and metadata information provides a summer about the data item.  There are no limitations in the claims that prevent the header and metadata information from being the same type of information, or that specify exactly what the header and metadata information entails.  The examiner suggests modifying the claims to clarify that the header information is a different type of information from the metadata information.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        August 27, 2022